                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 SANYA LEE M.,1                                                        Case No. 6:20-cv-00896-MK

                         Plaintiff,                                       OPINION AND ORDER

                 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                         Defendant.


KASUBHAI, Magistrate Judge.

       Sanya M. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act. The Court has jurisdiction to hear this

appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions of 42 U.S.C.

§ 405(g). For the reasons explained below, the Commissioner’s decision is reversed.


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Born in 1979, Plaintiff was 33 years old on her alleged onset date of January 2, 2013. (Tr.

20, 94, 193.) Plaintiff later amended her alleged disability onset date to January 1, 2015. Plaintiff

has a GED and completed specialized training in cosmetology. (Tr. 232, 1012, 2122.) Plaintiff

filed her application for DIB on May 9, 2017, alleging disability due to carpal tunnel syndrome,

bipolar disorder, anxiety disorder, attention deficit hyperactivity disorder (ADHD), obesity,

fibromyalgia, and degenerative disc disease. (Tr. 69, 95.)

PAGE 2 – OPINION AND ORDER
       The Commissioner denied Plaintiff’s applications initially and upon reconsideration.

Plaintiff requested a hearing before an Administrative Law Judge (ALJ) and appeared and testified

at a hearing held on July 26, 2018. (Tr. 46-78.) After the hearing, the ALJ issued a written decision

dated April 19, 2019 denying Plaintiff’s application. (Tr. 17-32.) The Appeals Council denied

Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

(Tr. 1-5.) Plaintiff now seeks judicial review of that decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act.” Keyser v.

Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are: (1) whether

the claimant is currently engaged in any substantial gainful activity; (2) whether the claimant has

a severe impairment; (3) whether the impairment meets or equals a listed impairment; (4) whether

the claimant can return to any past relevant work; and (5) whether the claimant is capable of

performing other work that exists in significant numbers in the national economy. Id. at 724-25.

The claimant bears the burden of proof for the first four steps. Bustamante v. Massanari, 262 F.3d

949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any of those steps, the

claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional



PAGE 3 – OPINION AND ORDER
capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations omitted).

III.     THE ALJ’S DECISION

         The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 22.) At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since January 1, 2015, her alleged onset date. (Tr. 22.) At step two, the ALJ

determined that Plaintiff suffered from the severe impairments of degenerative disc disease,

obesity, carpal tunnel syndrome, fibromyalgia, depression, anxiety, and ADHD. (Tr. 22.)

         At step three, the ALJ concluded that Plaintiff did not have an impairment or combination

of impairments that meets or equals a listed impairment. (Tr. 23.) The ALJ then concluded that

Plaintiff had the residual functional capacity (“RFC”) to perform light work with the following

limitations: she can occasionally climb ramps, stairs, ladders and ropes; she can occasionally stoop,

kneel, crouch, and crawl; she can frequently handle, finger, and feel with the right, dominant upper

extremity; and she can perform simple, routine tasks involving one to two step instructions that

can be learned in 30 days or less. (Tr. 25.)

         At step four, the ALJ concluded that Plaintiff was unable to perform any of her past relevant

work. (Tr. 30.) At step five, the ALJ determined that Plaintiff could perform a significant number

of jobs in the national economy, including office helper, cleaner/housekeeper, and collator

operator. (Tr. 31-32.) The ALJ therefore concluded that Plaintiff was not disabled from the date

of alleged disability onset through her date last insured. (Tr. 32.)

         Plaintiff argues that the ALJ erred by (1) improperly evaluating the medical opinion

evidence; (2) rejecting the lay testimony without providing reasons for doing so; (3) improperly

rejecting Plaintiff’s subjective symptom testimony; and (4) making improper findings at Step

Three.
PAGE 4 – OPINION AND ORDER
                                          DISCUSSION

I.     MEDICAL OPINION EVIDENCE

       Plaintiff first argues that the ALJ improperly rejected the opinions of Marianne

Straumfjord, M.D., Lloyd Wiggins, M.D., and Neal Berner, M.D. “There are three types of

medical opinions in social security cases: those from treating physicians, examining physicians,

and non-examining physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th

Cir. 2009). “Where a treating or examining physician’s opinion is contradicted by another doctor,

the ‘[ALJ] must determine credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ

may only reject a treating physician’s contradicted opinions by providing ‘specific and legitimate

reasons that are supported by substantial evidence.’” Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th

Cir. 2014) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The

ALJ must do more than state conclusions. He must set forth his own interpretations and explain

why they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical

opinion or assigns it little weight while doing nothing more than ignoring it, asserting without

explanation that another medical opinion is more persuasive, or criticizing it with boilerplate

language that fails to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen

v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

       1. Marianne Straumfjord, M.D.

       Dr. Straumfjord assessed Plaintiff’s ability to perform mental work-related activities in

January 2019. (Tr. 30, 2270-73.) She diagnosed bipolar disorder and opined that Plaintiff had mild
PAGE 5 – OPINION AND ORDER
or moderate limitations in understanding and remembering simple instructions and carrying out

simple instructions. (Tr. 2270.) Dr. Straumfjord assessed marked limitations in Plaintiff’s ability

to perform complex tasks and interact with the public, co-workers, and supervisors, and extreme

limitations in Plaintiff’s ability to respond appropriately to work situations and changes in routine.

(Tr. 2270-71.)

       Consistent with some of Dr. Straumfjord’s opinion, the ALJ limited Plaintiff to simple,

routine tasks involving one to two step instructions that can be learned in 30 days or less. The ALJ

however rejected Dr. Straumfjord’s assessment of marked and extreme mental limitations. (Tr. 25,

30.) First, the ALJ found that Dr. Straumfjord’s assessment of severe mental limitations was

inconsistent with the record as a whole. The ALJ may discount a medical opinion when it is

inconsistent with the medical record. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

Here, Plaintiff had the ability to appropriately interact with a variety of caseworkers, examining

sources, and treating sources with no documented history of outbursts or inappropriate behavior.

(Tr. 30, 609, 1242, 1267, 2123-24.) The ALJ also noted that Plaintiff was able to attend church,

go grocery shopping, swim at a public pool, and care for her infant son despite her husband’s long

absences. (Tr. 30, 1685, 2152.) These intermittent, self-regulated, non-work activities and

interactions, however, are consistent with Dr. Straumfjord’s opinion that Plaintiff suffers from

mental limitations that would restrict work-related tasks, such as interacting appropriately with

supervisors and coworkers, and responding appropriately to work-related situations and changes

in a routine work setting. (Tr. 2271.) Indeed, Dr. Straumfjord stressed in her opinion that Plaintiff

responds inappropriately under stress, and thus activities like attending church and swimming at a

public pool do not constitute substantial evidence contradicting Dr. Straumfjord’s medical opinion.




PAGE 6 – OPINION AND ORDER
       The ALJ next found that Dr. Straumfjord’s opinion was unsupported by medical evidence

showing that Plaintiff’s mental health symptoms improved with treatment. (Tr. 30.) The ALJ need

not accept a physician’s opinion that is inadequately supported by clinical findings. Chaudhry v.

Astrue, 688 F.3d 661, 671 (9th Cir. 2012). Here, medical evidence suggests that some of Plaintiff’s

symptoms improved with conservative treatment such as meditation and mindfulness techniques.

(Tr. 1688, 1735, 1736, 1739, 1775, 2058, 2152, 2195, 2219, 2248.) The Commissioner argues that

this evidence supports the ALJ’s rejection of Dr. Straumfjord’s more extreme mental limitations.

The record, however, reflects that any improvements in Plaintiff’s mental health symptoms with

medication mitigated her symptoms merely to the extent that she could maintain relationships

“within her family.” (Tr. 2220.) The evidence of Plaintiff’s improvement with minimal treatment

thus does not contradict Dr. Straumfjord’s opinion that Plaintiff suffers from marked and extreme

mental limitations in functional areas implicated in substantial gainful activity.

       Plaintiff also points out that the ALJ rejected Dr. Straumfjord’s diagnosis of bipolar

disorder and provided no reason for doing so, other than that he did not find it to be “persuasive.”

(Tr. 28.) At step two, the ALJ determined that Plaintiff suffered from the severe impairments of

degenerative disc disease, obesity, carpal tunnel syndrome, fibromyalgia, depression, anxiety, and

ADHD, but did not include Dr. Straumfjord’s bipolar diagnosis in the list of severe impairments.

(Tr. 22.) An ALJ’s omission at step two is harmful if he does not incorporate the medically

determinable impairment’s specific functional limitations into the RFC.

       Here, the record is clear that Plaintiff suffers from bipolar disorder. In addition to Dr.

Straumfjord, state agency mental health physicians also noted that Plaintiff suffers from bipolar

disorder. (Tr. 99, 117.) Plaintiff’s ability to perform activities and her apparent improvement with

treatment are consistent with the manic and recurrent nature of bipolar episodes. By failing to



PAGE 7 – OPINION AND ORDER
acknowledge Plaintiff’s bipolar disorder as a medically determinable impairment, the ALJ failed

to incorporate the functional limitations associated with manic and depressive episodes into the

RFC. The ALJ’s rejection of Dr. Straumfjord’s diagnosis of bipolar disorder was error.

       2. Lloyd Wiggins, M.D., and Neal Berner, M.D.

       Consultative physicians Dr. Wiggins and Dr. Berner reviewed the record and opined that

Plaintiff was capable of light exertion work activity with postural limitations, and that Plaintiff

could occasionally perform gross manipulations with the right hand and frequently perform gross

manipulations with the right hand and frequently perform gross manipulations with the left hand.

(Tr. 103, 121.) The ALJ largely accepted these limitations, but rejected the limitation on Plaintiff’s

left hand and found that she could perform frequent fine and gross manipulations with her right

hand. (Tr. 28.)

       In support of this finding, the ALJ found that Dr. Wiggins and Dr. Berner’s opinion

regarding Plaintiff’s ability to use her hands was inconsistent with EMG testing that revealed only

mild carpal tunnel on the left and moderate carpal tunnel on the right. (Tr. 28, 2052.) The ALJ may

discount a medical opinion when it is inconsistent with the medical records. Tommasetti, 533 F.3d

at 1041. Here, Plaintiff reported in May 2018 that her left side was “doing very well” with

conservative treatment. (Tr. 2052.) Further, examination findings showed that Plaintiff had normal

strength without grip release or ataxia and Plaintiff was expected to have further improvement with

surgery. (Tr. 28, 2051, 2053.) On this record, the ALJ provided a legally sufficient reason for

rejecting selected limitations offered by Drs. Berner and Wiggins. Tommasetti, 533 F.3d at 1041.

II.    SUBJECTIVE SYMPTOM TESTIMONY

       Plaintiff next argues that the ALJ improperly rejected her subjective symptom testimony.

The ALJ is required to provide specific, clear and convincing reasons for rejecting a claimant’s



PAGE 8 – OPINION AND ORDER
testimony. Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). At the administrative hearing

and in her application for benefits, Plaintiff testified that she was completely disabled as of January

1, 2015 due to a combination of mental and physical impairments, and that she was unable to work

primarily due to her mental impairments. (Tr. 60-61, 95.)

       The ALJ rejected Plaintiff’s testimony to the extent that it conflicted with the RFC. (Tr.

26-30.) The ALJ found that Plaintiff’s testimony of debilitating impairments conflicted with

evidence that Plaintiff’s conditions improved with conservative treatment. The ALJ may discount

a claimant’s statements if medical opinion evidence contradicts the claimant’s subjective

testimony. Carmickle v. Comm’r, 533 F.3d 1155, 1161 (9th Cir. 2008). Evidence of conservative

treatment is “sufficient to discount a claimant’s testimony regarding the severity of an

impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007). Further, evidence that a

claimant’s symptoms improved with treatment provides a clear and convincing reason to reject

claims of lack of improvement. Morgan v. Comm’r, 169 F.3d 595, 599 (9th Cir. 1999).

Impairments that can be controlled effectively with treatment are not disabling. Warre v. Comm’r,

439 F.3d 1001, 1006 (9th Cir. 2006).

       Here, Plaintiff reported debilitating mental impairments, as well as difficulties lifting,

squatting, bending, standing, reaching, walking, sitting, kneeling, hearing, climbing stairs,

remembering, completing tasks, concentrating, understanding, following instructions, using her

hands, and getting along with others. (Tr. 60-61, 95.) Nevertheless, Plaintiff’s medical records

show only mild objective findings including full strength and intact reflexes; and improvement

with treatment including a remission in chronic pain with “conservative management,” and

improved fibromyalgia symptoms with Cymbalta. (Tr. 467, 469, 477, 479, 2057-60.) This




PAGE 9 – OPINION AND ORDER
evidence supports the ALJ’s inference that Plaintiff was not as physically limited as alleged in her

subjective symptom testimony. Warre, 439 F.3d at 1006.

        Similarly, despite Plaintiff’s allegations of severe physical and manipulative limitations

due to carpal tunnel syndrome, an examination revealed no atrophy or triggering, full motion in

Plaintiff’s elbow, wrist, and digits, and intact flexor and extensors. (Tr. 2050.) Based on this

evidence, the ALJ reasonably rejected Plaintiff’s testimony that she was severely limited in

handling, fingering, and feeling on her right side because they were inconsistent with the medical

evidence. (Tr. 25-30.) Carmickle, 533 F.3d at 1161.

        The ALJ also found that Plaintiff’s mental limitations improved with treatment. (Tr. 28-

29.) Plaintiff began mental health treatment in 2014 which included medication management and

supportive therapy. (Tr. 28-29, 1735, 1739.) Plaintiff’s doctors reported improvement with

treatment, and Plaintiff’s mental status findings were at times largely normal. (Tr. 1688, 1775,

2058, 2151.) Given the waxing and waning nature of bipolar disorder, however, it was not

reasonable for the ALJ to infer that Plaintiff’s mental limitation were less severe than alleged in

her testimony based on a handful of normal mental status examinations. Carmickle, 533 F.3d at

1161.

        The ALJ next noted that Plaintiff failed to comply with treatment recommendations.

Failure to follow a prescribed course of treatment is a valid reason for rejecting a claimant’s

allegations, absent medical evidence that the claimant’s failure is attributable to her mental

impairment rather than her own personal preference. Molina v. Astrue, 674 F.3d 1104, 1113-1114

(9th Cir. 2012). Here, Dr. Straumfjord and Plaintiff’s case managers expressed concern about

Plaintiff’s frequent use of marijuana. (Tr. 2139-40, 2143.) Nevertheless, as of September 2018,

Plaintiff reported that she continued to smoke a bowl of marijuana every morning. (Tr. 2119.)



PAGE 10 – OPINION AND ORDER
Plaintiff also discontinued her prescribed psychotropic medications and stopped engaging

consistently with therapy. While Plaintiff’s failure to comply with treatment recommendations is

documented in the record, there is nothing in the record that suggests Plaintiff’s inconsistent

engagement with treatment and medication is attributable to a personal preference rather than her

documented mental impairments. On this record, Plaintiff’s failure to follow a prescribed course

of treatment does not support the ALJ’s rejection of her testimony regarding her mental symptoms

and limitations. Molina, 647 F.3d at 1113-14.

       The ALJ noted, finally, that Plaintiff’s level of activity was inconsistent with her alleged

symptoms and limitations. (Tr. 28-30.) An ALJ may discount a claimant’s testimony when her

activities “are incompatible with the severity of the symptoms alleged.” Ghanim v. Colvin, 763

F.3d 1154, 1165 (9th Cir. 2014). Here, while Plaintiff testified that she was unable to get along

with others, the record reflects that she engaged in some social activities, including organizing a

girls’ weekend with childhood friends in 2018, and volunteering for 20 hours per week with a

veteran outreach program for about two years during the relevant period. (Tr. 47, 253, 258, 609,

2065, 2177.) Plaintiff’s self-directed volunteer activities and engagement with childhood friends,

however, are not incompatible with the severity of the symptoms alleged in her testimony. Ghanim,

763 F.3d at 1165. As discussed above, Plaintiff’s mental symptoms were largely triggered under

stress, and therefore it would not be rational to expect that Plaintiff’s voluntary activities would

exacerbate her mental symptoms. On this record, while the ALJ’s rejection of Plaintiff’s testimony

regarding her physical limitations was supported by substantial evidence, the ALJ failed to provide

legally sufficient reasons to reject Plaintiff’s testimony regarding her mental limitations.




PAGE 11 – OPINION AND ORDER
III.   LAY TESTIMONY OF HEATHER LYNCH

       Plaintiff next argues that the ALJ improperly rejected the lay testimony of vocational

counselor Heather Lynch. Ms. Lynch wrote that Plaintiff had difficulties with communication,

interpersonal skills, managing and caring for herself, and work stamina. (Tr. 376-77.)

       The ALJ is required to provide germane reasons for rejecting a lay witness’s testimony.

Molina, 674 F.3d at 1122. Here, the ALJ rejected Ms. Lynch’s more extreme limitations on mental

functioning but did not provide reasons for this rejection in his written decision. The Commissioner

argues that this omission is not harmful error because Ms. Lynch’s testimony largely mirrored

Plaintiff’s subjective symptom testimony, which the ALJ also rejected. As discussed above,

however, the ALJ failed to provide legally sufficient reasons for rejecting Plaintiff’s subjective

symptom testimony regarding her mental limitations. To the extent that Ms. Lynch’s opinion

provides additional insight into Plaintiff’s mental limitations, the ALJ’s failure to discuss his

reasons for rejecting Ms. Lynch’s testimony was not harmless. Molina, 674 F.3d at 1115.

IV.    STEP THREE FINDINGS

       Plaintiff argues, finally, that the ALJ erred by failing to find her combined impairments

met or equaled a listing at step three. At step three of the sequential evaluation, a claimant can

establish disability if she proves that her impairments meet or medically equal a listed impairment

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Bowen, 482 U.S. at 140-41. Listed impairments

contain “strict standards because they automatically end the five-step inquiry, before residual

functional capacity is even considered.” Kennedy v. Colvin, 738 F.3d 1172, 1176 (9th Cir. 2013).

       Plaintiff argues that the ALJ should have found her combined impairments met or equaled

on or more of Listings 12.04, 12.06, and 12.11. To satisfy the requirements of Listings 12.04,

12.06, or 12.11, a claimant must show an “extreme limitation of one or marked limitation of two”



PAGE 12 – OPINION AND ORDER
areas of mental functioning. 20 C.F.R. pt. 404, subpt. P, app. 1, 12.00(F)(2)(b). A “marked

limitation” means functioning in this area “independently, appropriately, effectively, and on a

sustained basis is seriously limited.” Id. at 12.00(F)(2)(d). To show an extreme limitation, a

claimant must show she is unable to function independently, appropriately, effectively, and on a

sustained basis.” Id. at 12.00(F)(2)(e).

       Here, Dr. Straumfjord assessed marked limitations in Plaintiff’s ability to perform complex

tasks and interact with the public, co-workers, and supervisors, and extreme limitations in

Plaintiff’s ability to respond appropriately to work situations and changes in routine. (Tr. 2270-

71.) Dr. Straumfjord’s opinion thus constitutes evidence satisfying the requirements of Listings

12.04, 12.06, and 12.11 that a claimant must show an “extreme limitation of one or marked

limitation of two” areas of mental functioning. As discussed above, the ALJ failed to provide

legally sufficient reasons for rejecting Dr. Straumfjord’s opinion. Because the ALJ improperly

rejected Dr. Straumfjord’s opinion that Plaintiff had extreme and marked limitations in areas of

mental functioning, the ALJ further erred at step three.

                                            REMAND

       When the erroneously rejected testimony is credited as true, remand is appropriate.

Garrison v. Colvin, 759 F.3d 995, 1022 (9th Cir. 2014). Here, the ALJ erred by rejecting the

medical opinion of Dr. Straumfjord, Plaintiff’s testimony regarding her mental limitations, and

the opinion of Plaintiff’s vocational counselor Ms. Lynch. Dr. Straumfjord’s opinion establishes

extreme and marked limitations in Plaintiff’s mental functioning. Because this evidence, when

credited as true, is sufficient to satisfy a Listed impairment, no outstanding issues remain before

a finding of disability can be made. Further administrative proceedings would serve no useful

purpose, and this case is therefore remanded for the immediate payment of benefits.



PAGE 13 – OPINION AND ORDER
                                         CONCLUSION

       For the reasons stated, the Commissioner’s decision is REVERSED and REMANDED

for the immediate payment of benefits.

       IT IS SO ORDERED.

       DATED this 8th day of July 2021.

                                                s/ Mustafa T. Kasubhai
                                                MUSTAFA T. KASUBHAI (He / Him)
                                                United States Magistrate Judge




PAGE 14 – OPINION AND ORDER
